DISMISS and Opinion Filed July 13, 2015




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-01222-CV

                   IN THE INTEREST OF D.C. AND Q.C., CHILDREN

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-01053-2013

                            MEMORANDUM OPINION
               Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                               Opinion by Chief Justice Wright
       Before the Court is appellant’s amended motion to withdraw the appeal. Appellant has

informed the Court that she is unable to continue with the appeal. We grant appellant’s amended

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




141222F.P05
                                                  /Carolyn Wright/
                                                  CAROLYN WRIGHT
                                                  CHIEF JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF D.C. AND Q.C.,                  On Appeal from the 429th Judicial District
CHILDREN                                           Court, Collin County, Texas.
                                                   Trial Court Cause No. 429-01053-2013.
No. 05-14-01222-CV                                 Opinion delivered by Chief Justice Wright.
                                                   Justices Lang-Miers and Stoddart,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that the parties bear their own costs of this appeal.


Judgment entered July 13, 2015.




                                             –2–